Order entered November 29, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01151-CV
                                      No. 05-17-01152-CV
                                      No. 05-17-01153-CV

           IN RE DALLAS COUNTY PUBLIC DEFENDER'S OFFICE, Relator

                Original Proceeding from the 204th Judicial District Court
                                  Dallas County, Texas
           Trial Court Cause Nos. F17-75436-Q, F17-75468-Q, and F17-76382-Q

                                           ORDER
                           Before Justices Lang, Brown, and Stoddart

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT IN PART

relator’s petition for writ of mandamus to the extent that we find that the trial court violated a

ministerial duty by failing to provide a reason for appointing other counsel on the record and/or

in a written order denying the appointment. We DENY relator’s petition for writ of mandamus

on all other grounds and DENY relator’s petition for writ of prohibition.

       We ORDER the trial court to make a written ruling, within fifteen (15) days of the date

of this opinion, setting out its reason or reasons for appointing counsel other than the Dallas

County Public Defender’s Office to represent Emmanuel Kilpatrick in the underlying

proceedings.
         We further ORDER the trial judge to file with this Court, within twenty-one (21) days of

the date of this order, a certified copy of its order(s) issued in compliance with this order and the

Court’s opinion of this date. Should the trial court fail to comply with this order, the writ will

issue.



                                                      /s/     DOUGLAS S. LANG
                                                              JUSTICE